Appeal by defendants-appellants Ravida from an order of Supreme Court, Albany County, setting aside a verdict for $375 in favor of infant plaintiff on the ground of inadequacy and directing a new trial of the infant’s action severed from the other above-entitled actions. The infant’s injuries consisted of a fracture through the shaft of the collarbone on the right side with an upward angulation of about thirty degrees and an impaction of the under surface of the fracture with a noticeable deformity. There were also bruises and contusions over the shoulder and at the base of the neck. The arm was immobilized for five weeks by means of a clavicle belt and in a sling for several weeks thereafter. Use of the arm and shoulder was regained without residual damage, except a slight deformity due to a callous formation, probably temporary in character. The trial court properly exercised his authority in setting the verdict aside as so inadequate as to shock his conscience. Order unanimously affirmed, with $10 costs and disbursements. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.